       Case 1:20-mc-91462-IT Document 1 Filed 09/21/20 Page 1 of 8



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA         )
          v.                     )     M.B.D. Case No. 20-91462-IT
                                 )
GERARD RICHARD LEE,              )
                                 )
     Defendant                   )


              MOTION FOR ENDS-OF-JUSTICE CONTINUANCE
         OF TIME FOR FILING AN INDICTMENT OR INFORMATION,
        AND EXCLUSION OF TIME, UNDER THE SPEEDY TRIAL ACT

     The United States of America, by and through Assistant

United States Attorney Kenneth G. Shine, respectfully moves this

Court to grant a continuance of the time within which an

indictment or information must be filed for a pending case

against Defendant Gerard Richard Lee, and exclude the time period

from September 30, 2020, through and including December 30, 2020,

from the speedy trial clock, pursuant to the Speedy Trial Act, 18

U.S.C. §3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A) of

the Plan for Prompt Disposition of Criminal Cases for the United

States District Court for the District of Massachusetts

(effective December 2008), on the ground that the ends of justice

served by granting the requested continuance and excluding these

periods outweigh the best interests of the public and the

defendant in a speedy trial.     Per this motion, the Government

requests that the date for the filing of any indictment or

information under the Speedy Trial Act be set at December 30,
          Case 1:20-mc-91462-IT Document 1 Filed 09/21/20 Page 2 of 8



2020, absent further Order of the Court.          The Government further

asks this Court to issue the attached proposed Order of

Continuance and Excludable Delay.          The Government has conferred

with counsel for Defendant, Gerard Richard Lee, and Defendant

assents to this exclusion of time under the Speedy Trial Act.            In

support of its request for an exclusion, the Government states as

follows:

     1.     On August 28, 2020, Gerard Richard Lee (“Lee”) was

charged by criminal complaint in the case United States v. Gerard

Richard Lee, 20-MJ-5295-JGD, with Injuring or Depredating

Government Property in violation of 18 U.S.C. §1361.            In the

criminal complaint it is alleged that on August 28, 2020, Lee

defaced property of the United States by spray painting graffiti,

including swastikas, at the JFK Federal Building in Boston,

Massachusetts.      Lee was arrested on August 28, 2020 and appeared

before the Court on August 31, 2020 for his initial appearance.

At that time, the parties and United States Probation jointly

agreed on terms and conditions of release to include placement in

a VA Residential facility.       MJ Dein adopted the joint

recommendation and Lee was released.

     2. Since the initial hearing the Government has been made

aware that Lee has abided by the terms of his release. The

Government has provided some initial discovery to Lee’s counsel

and is in the process of providing further discovery.            The
                                       2
         Case 1:20-mc-91462-IT Document 1 Filed 09/21/20 Page 3 of 8



parties have also discussed the possibility of placing Lee on

Pre-Trial Diversion and the Government has commenced initial

discussion with Probation towards that objective.          However, even

with due diligence, the parties have been unable to finalize

their discussions prior to the time within which an indictment

or information must be filed.       Thus, the Government requests a

90-day extension of time within which an indictment or

information must be filed in this case.

    3.    In light of the Court’s General Orders limiting the

regular operations of grand juries during the present health

emergency through August 31, 2020, the parties have agreed to

exclude time to file an indictment or information against

Defendant under the Speedy Trial Act until December 30, 2020.          As

set forth below, an exclusion of time under the Speedy Trial Act

is clearly warranted given the present public health crisis

involving the COVID-19 pandemic and the resulting limitations on

grand juries sitting in this District.

    4.    On Friday, March 13, 2020, the Court entered an Order

Concerning Grand Jury Proceedings, in the matter of In re:

Coronavirus Public Emergency, General 20-3.          The Order provided

that, because of the Coronavirus/COVID-19 public health

emergency, all regularly scheduled grand jury proceedings in the

District of Massachusetts were continued to April 27, 2020.


                                      3
         Case 1:20-mc-91462-IT Document 1 Filed 09/21/20 Page 4 of 8



    5.    On March 30, 2020, the Court entered a Supplemental

Order Concerning Grand Jury Proceedings, in the matter of In re:

Coronavirus Public Emergency, General Order 20-4.          The Order

extended the period during which all regularly scheduled grand

jury proceedings were continued to Friday, May 29, 2020.

    6.    On May 27, 2020, the Court entered a Second Supplemental

Order Concerning Grand Jury Proceedings, in the matter of In re:

Coronavirus Public Emergency, General Order 20-22.          The Order

extended the period during which all regularly scheduled grand

jury proceedings were continued to at least Tuesday, June 30,

2020.

    7.    On June 29, 2020, the Court entered a Third Supplemental

Order Concerning Grand Jury Proceedings, in the matter of In re:

Coronavirus Public Emergency, General Order 20-28.          The Order

extended the period during which all regularly scheduled grand

jury proceedings were continued to at least Monday, August 31,

2020.    The basis for this extension was the continuing public

emergency arising out of the COVID-19 pandemic and the

corresponding need to protect public health.

    8.    Presently, there are limited grand juries sitting on a

weekly basis.    However, there have been multiple occasions in

which a grand jury has not had the requisite quorum, which has

prevented the presentation of cases for indictment.          The

Government, with the assistance and cooperation of the Court, is
                                      4
         Case 1:20-mc-91462-IT Document 1 Filed 09/21/20 Page 5 of 8



continuing its efforts to hold grand jury sessions, and is

currently seeking to increase the number of grand juries sitting

per week to three.     Given concerns raised by jurors about the

COVID-19 virus, and related childcare and employment issues

stemming therefrom, there is significant uncertainty whether those

efforts will be successful.      When grand juries resume regular

operations, the Government will prioritize cases with looming

Speedy Trial Act and statute of limitations deadlines.          However

even when grand juries resume regular operations, there will

remain a considerable backlog of cases brought by complaint that

the Government has been unable to present to a grand jury since

before March 13, 2020.     The Government anticipates it will take

multiple grand jury sessions over many weeks to present all of

those cases.

    9.    The same exclusions that apply for a trial under the

Speedy Trial Act apply to the 30-day requirement to indict.            See

18 U.S.C. § 3161(h).     None of these exclusions directly reference

a situation where a global pandemic and health emergency is the

reason why the indictment cannot be returned within the 30-day

time period.    The present health emergency is the type of

situation where an “ends of justice” continuance of the indictment

period is justified.     See 18 U.S.C. § 3161(h)(7)(A) and (B)(i).

As noted by one court,“[a]lthough the Speedy Trial Act does not

directly address continuances stemming from pandemics, natural
                                      5
         Case 1:20-mc-91462-IT Document 1 Filed 09/21/20 Page 6 of 8



disasters, or other emergencies, this Court has discretion to

order a continuance in such circumstances.”         United States v.

Kemprud, 2020 WL 2128585 at *2 (E.D.Ca. May 5, 2020); see also

United States v. Richman, 600 F.2d 286, 292-94 (1st Cir. 1979)

(continuance supported by “a paralyzing blizzard”); Furlow v.

United States, 644 F.2d 764, 767-69 (9th Cir. 1981) (affirming a

ends-of-justice continuance following the Mt. St. Helens’

eruption); United States v. Correa, 182 F. Supp. 2d. 326, 329

(S.D.N.Y. 2001) (citing Furlow to exclude time following the

September 11, 2001 terrorists attacks and resulting public

emergency).     Analogously, the Speedy Trial Act provides for an

additional 30 days to seek an indictment “when no grand jury has

been in session.”     18 U.S.C. § 3161(b).      This 30-day extension

applies automatically.      United States v. Mann, 701 F.3d 274, 285

(8th Cir. 2012).

       10.   Numerous courts have found that the present public

health emergency arising out of the COVID-19 pandemic provides

proper grounds for an exclusion of time under the Speedy Trial

Act.    See United States v. Diaz-Nivar, 2020 WL 3848200 at *3

(D.N.H. July 8, 2020) (finding time excludable under the Speedy

Trial Act due to the COVID-19 pandemic); Kemprud, 2020 WL 2128585

at *2 (finding same); United States v. Magana, 2020 WL 2527041 at

*2 (D.Utah May 18, 2020) (finding same); United States v. Magana-

Madrigal, 2020 WL 2476470 at *1-2 (E.D.Tenn. May 13, 2020)
                                      6
       Case 1:20-mc-91462-IT Document 1 Filed 09/21/20 Page 7 of 8



(finding same); United States v. Dill, 2020 WL 2083011 at *1

(D.Me. April 30, 2020) (“In light of the global outbreak of COVID-

19 and its far-reaching impact on public health, the Court finds

that a continuance in this case is necessary to reduce exposure to

the disease.”); United States v. Aguirre-Maldonado, 2020 WL

2029610 at *1 (D.Minn. April 28, 2020) (finding excludable time

based on pandemic); United States v. Guardon-Diaz, 2020 WL 1845315

at *1 (N.D.Ca. April 10, 2020) (“The nation’s public interest in

stemming the spread of COVID-19 outweighs the interest of the

‘public and the defendant in a speedy trial.’”); United States v.

Castillo, 2020 WL 1457915 at *1-2 (M.D.Tenn. Feb. 25, 2020)

(excluding time for the filing of an indictment or information

based on the COVID-19 pandemic).

    11.   In light of the above, particularly this Court’s

General Orders limiting the regular operations of grand juries

due to the public health emergency caused by the COVID-19

pandemic, the 30-day period to file an indictment or information

in this case should be tolled through December 30, 2020.             The

time period of September 30, 2020 through December 30, 2020

should be excluded under the Speedy Trial Act as to the filing

of an indictment or information against Gerard Richard Lee.           Any

indictment or information should be filed in this case by

December 30, 2020, absent further Order of the Court.


                                    7
       Case 1:20-mc-91462-IT Document 1 Filed 09/21/20 Page 8 of 8



     12.   A proposed order is attached.


                                          Respectfully submitted,

                                          ANDREW E. LELLING
                                          United States Attorney

                                 By        /s/ Kenneth G. Shine
                                          KENNETH G. SHINE
                                          Assistant U.S. Attorney




                       Certificate of Service

     I hereby certify that this document filed through the ECF
system will be sent by email to the attorneys representing the
above-referenced defendants as identified on each of the Notices
of Electronic Filing and paper copies will be sent to those
indicated as non-registered participants.

                                 By:       /s/ Kenneth G. Shine
                                          KENNETH G. SHINE
                                          Assistant U.S. Attorney
September 21, 2020




                                      8
